Citation Nr: 1501130	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-24 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.

2.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Appellant had active service from November 1994 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision(s) of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In the August 2012 Substantive Appeal, the Appellant requested a video-conference before the Board.  A hearing was scheduled in June 2014; but the Appellant failed to appear.  However, at that time it appears that he was incarcerated.  In October 2014, the Appellant's representative notified VA that the Appellant had a new address.  From the location of this new address, it appears that he is no longer incarcerated.  Therefore, the AOJ should reschedule him for a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a video-conference hearing before the Board.  Notice of the hearing should be mailed to him at his current address.  See DAV Memorandum, dated October 2, 2014.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




